         Case 5:19-cv-01393-DNH-ATB Document 17 Filed 02/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


IN THE MATTER OF
                                                                  ORDER OF SUSPENSION
         P. Michael Shanley,
         Bar Roll Number 102583,

                                 Respondent.



         By Order duly entered on December 23, 2020, the New York State Supreme Court, Appellate
Division, Fourth Judicial Department, suspended the Respondent for one year, effective immediately
and until further order of the Court. Pursuant to Rule 83.3 of the Local Rules of the Northern District
of New York, upon the filing of a certified copy of such Order, upon this Court's examination of the
record resulting in the discipline imposed in such Order, and upon this Court's finding that the
Respondent, P. Michael Shanley, was admitted to practice before this Court on January 17, 1972, it is
hereby
         ORDERED, that pursuant to Rule 83.3 of the Local Rules of the Northern District of New
York, P. Michael Shanley is suspended from the practice of law before this Court, effective immediately
and until further Order of this Court; and
         ORDERED, that, for the period of suspension, P. Michael Shanley is forbidden to appear as
an attorney or counselor-at-law before this Court, and is commanded to desist and refrain from the
practice of law in any form as principal, agent, clerk or employee of another as it relates to matters
before this Court; and it is further
         ORDERED, that as to the following matters pending in this Court:


         5:19-cv-01393-DNH-ATB           Carson v. Commissioner of Social Security
         5:20-cv-00088-TJM       Gentile III v. Commissioner of Social Security
         5:20-cv-01003-ML        Felt v. Commissioner of Social Security
         5:20-cv-01602-TWD Andujar v. Commissioner of Social Security


         the Respondent, P. Michael Shanley shall notify within 15 days, by registered or certified mail
return receipt requested, all clients involved in litigation matters, and the attorney or attorneys for each
       Case 5:19-cv-01393-DNH-ATB Document 17 Filed 02/02/21 Page 2 of 2



adverse party in such matters, of his suspension and consequent inability to act as an attorney before
this Court. The notice to the client shall request the prompt substitution of another attorney, and the
notice to the attorneys for adverse parties shall state the residence address of the client; and in the event
a client involved in litigation does not obtain substitute counsel before the effective date of suspension
for P. Michael Shanley, it shall be the responsibility of P. Michael Shanley to move pro se for leave to
withdraw from the action; and it is further
        ORDERED, that P. Michael Shanley shall file with the Clerk of this Court an Affidavit
reporting that he has fully complied with the provisions of this Order, and such Affidavit shall also set
forth the address to which communications with Mr. Shanley may be addressed; and it is further
        ORDERED, that upon completion of the suspension period, P. Michael Shanley may reapply
for admission to the Bar of this Court; and it is further
        ORDERED, that the Clerk of the Court shall send a certified copy of this Order by certified
mail to the Respondent at his last known address.


DATED:          February 2, 2021




                                                     2
